internal_revenue_service significant index no department of the treasury washington dc person to contact telephone number refer reply to op e ep a date apr in re this letter constitutes notice that pursuant to your request of date the conditional waivers of the minimum_funding_standard for the above-named plans for the plan_year ending date which were granted in our ruling letters dated date have been modified as follows condition is modified to read the company will make a contribution of dollar_figure into the plans on a pro-rata basis within days of the completion of the pending sale of two of its operations furthermore within days of the completion of this sale the company will begin making monthly contributions totaling dollar_figure into the plans on a pro-rata basis condition is modified to read beginning within days of the sale described in condition above proof that the contributions described in condition were made be provided to this office on a monthly basis at the following address internal_revenue_service constitution avenue n w washington dc a copy of this letter is being sent to the key district_office in if you have any questions concerning this ruling please contact the individual referenced above sincerely yours bl a martecutdr kathryn chief actuarial branch marticello ofs
